Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 and 20 are pending.
Claim 19 was cancelled.
Claim Rejections - 35 USC § 112
Claim 1, 4, 5, 7, 10, and 17 were previously rejected under 35 USC § 112. Further consideration following applicant’s arguments finds the rejections of claims 1, 4, 5, 7, 10, and 17 under 35 U.S.C. §112(a) are improper. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 17 previously rejected under 35 U.S.C. §103 over Corso in view of Waters and following reconsideration in light of applicant’s arguments, Corso modified by Waters teaches all of the limitations of the claims but does not teach or fairly suggest (in claim 1)“a second panel portion in the panel opening and attached to the panel edge, the second panel portion including a layered mesh having a second heat transfer coefficient greater than the first heat transfer coefficient and greater than a threshold heat transfer coefficient at which a temperature of the second panel portion while receiving the expected heat is greater than a room temperature by less than a threshold difference, wherein the threshold difference is at most five degrees Fahrenheit”, (in claim 7) “a layered mesh having a light transmittance coefficient, wherein the light transmittance coefficient is (1) less than a first threshold at which brightness of light passing into the child-receiving portion via the layered mesh decreases by thirty percent and (2) greater than a second threshold at which the layered mesh is opaque .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/9/2021